Citation Nr: 1451212	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-41 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for abnormal weight loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for crusting of the eyes, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for dizziness with hypertension, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

7.  Entitlement to service connection for nose bleeds, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

8.  Entitlement to service connection for a bladder condition, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

9.  Entitlement to service connection for a deviated nasal septum.

10.  Entitlement to service connection for voice hoarseness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

11.  Entitlement to service connection for high cholesterol, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

12.  Entitlement to service connection for diarrhea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

13.  Entitlement to service connection for constipation, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

14.  Entitlement to service connection for tension headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

15.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for loss of hair, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

16.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

17.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a blood disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

18.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a tonsillectomy, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

19.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

20.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a skin disorder, including a rash and whelps, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

21.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for bleeding gums, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

22.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a dental and jaw condition.

23.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for short term memory loss due to organic etiology, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

24.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a heart condition.

25.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disability.

26.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a left knee disability.

27.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a back disability.

28.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to May 1991, including combat in Southwest Asia for which he was awarded the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and April 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2014.  A transcript is of record.

The issues of service connection for traumatic brain injury and whether new and material evidence has been submitted to reopen previously denied claims of service connection for sleep apnea were raised in the Veteran's May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last had VA examinations for sinusitis and GERD in October 2007 and May 2009, respectively.  He testified at the July 2014 Board hearing that they have worsened since then.  As such, VA is required to afford contemporaneous VA examinations to assess the current nature, extent and severity of the Veteran's sinusitis and GERD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.   

Regarding the other issues, in May 2014 the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  The resolution of the other issues may affect whether the Veteran is entitled to a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  Further, on remand there must be further development regarding entitlement to a TDIU.

VA treatment records to May 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU and to service connection for traumatic brain injury and whether new and material evidence has been submitted to reopen the previously denied claim of service connection for sleep apnea.

2.  Obtain VA treatment records from May 2014 to the present.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service weight loss, chronic fatigue, crusting of the eyes, dizziness, nose bleeds, bladder condition, deviated septum, voice hoarseness, high cholesterol, diarrhea, constipation, tension headache, loss of hair, fibromyalgia, blood disorder, tonsillectomy, irritable bowel syndrome, skin disability, bleeding gums, dental and jaw disability, short term memory, heart condition, knee disabilities, back disability, traumatic brain injury and sleep apnea symptomatology, as well as the nature, extent and severity of his sinusitis and GERD symptoms and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

4.  Thereafter, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of his service-connected sinusitis and GERD.  The claims folder should be made available to and reviewed by the examiners and all necessary tests should be performed.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



